Per Curiam.

This court, from a careful examination of the record and a consideration of the long continued course of conduct of respondent, is of the opinion that the board was neither in error nor unreasonable in its findings or recommendation. Therefore, the objections are overruled, the report of the board is confirmed, and judgment is rendered accordingly.

Report confirmed and judgment accordingly.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Griffith and O’Neill, JJ., concur.
Griffith, J., of the Seventh Appellate District, sitting by designation in the place and stead of Herbert, J.